NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with 
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                  Submitted March 31, 2010
                                    Decided April 5, 2010

                                            Before

                           MICHAEL S. KANNE, Circuit Judge

                           ILANA DIAMOND ROVNER, Circuit Judge

                           DIANE P. WOOD, Circuit Judge



No. 09‐1542

UNITED STATES OF AMERICA,                            Appeal from the United States District 
     Plaintiff‐Appellee,                             Court for the Central District of Illinois.

       v.                                            No. 08‐200017‐001

JALEEL ABDUL LAFI III,                               Michael P. McCuskey,
     Defendant‐Appellant.                            Chief Judge.

                                          O R D E R

        Jaleel Abdul Lafi III pleaded guilty to four counts of distributing crack cocaine, 21
U.S.C. § 841(a)(1), one of which, he admitted, involved at least 50 grams of crack.  Lafi also
pleaded guilty to one count of carrying a firearm during and in relation to a drug trafficking
crime, 18 U.S.C. § 924(c).  The district court sentenced Lafi to a total of 10 years’
imprisonment for distributing the drugs, the minimum allowed given the quantity of crack,
see 21 U.S.C. § 841(b)(1)(A)(iii), and a consecutive 5 years for the gun offense, the statutory
minimum, see 18 U.S.C. § 924(c)(1)(A)(i).  Lafi filed a notice of appeal, but his appointed
lawyers have concluded that the appeal is frivolous and move to withdraw under Anders v.
California, 386 U.S. 738 (1967).  Counsel have filed a facially adequate supporting brief, and
Lafi submitted a response under Circuit Rule 51(b). 
No. 09‐1542                                                                               Page 2


       Lafi has told counsel that he does not wish to challenge his guilty pleas, so counsel
properly omit a discussion of the voluntariness of the pleas or the adequacy of the plea
colloquy.  See United States v. Knox, 287 F.3d 667, 671‐72 (7th Cir. 2002).

        Counsel instead focus on whether Lafi could raise a nonfrivolous sentencing issue
but concede that both the total imprisonment and supervised release are at the statutory
minimums and could not lawfully have been shorter.  See 21 U.S.C. § 841(b)(1)(A)(iii); 18
U.S.C. § 924(c)(1)(A)(I).  With the exception of two circumstances that are not relevant here,
see 18 U.S.C. § 3553(e)‐(f), a district court may not sentence a defendant below a statutory
minimum.  See United States v. Forman, 553 F.3d 585, 588 (7th Cir. 2009). 

       Finally, Lafi argues in his Rule 51(b) response that at sentencing the district court
should have considered the differing offense levels for crimes involving like amounts of
crack and powder cocaine.  But this argument fails for the same reason: the district court
was constrained by statute from sentencing Lafi below the mandatory minimums.  See
Kimbrough v. United States, 552 U.S. 85,108 (2007); United States v. Roberson, 474 F.3d 432, 436
(7th Cir. 2007). 

        Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.